DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 10/26/2020.
Claims 1 - 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20  of copending Application No. 17/080,532.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
Claim 1 , 8 and 15 of application no 17/080,532 teaches all the limitation, except for the limitation  “generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes; associating the AA metadata with the video data chunks based on the video processing outcomes; and storing the AA metadata and the video data chunks”. 
 Claim 1 of the co-pending application 17/080,532 includes the limitation of “generating storage tier metadata based on …”, It would have been obvious to one of ordinary skill in the art to have “authentication and authorization metadata” generated instead.
 Is this based on common knowledge or don’t you need to rely on the teachings from a reference to show obviousness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application No : 17/080,532
1. A method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes; associating the AA metadata with the video data chunks based on the video processing outcomes; and storing the AA metadata and the video data chunks.
1. A method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating storage tier metadata based on the video data chunks and the video processing engine outcomes; associating the storage tier metadata with the video data chunks; and storing the storage tier metadata and the video data chunks in the appropriate storage based on the storage tier metadata.
8. A system for processing video data, comprising: a backup storage operatively connected to an edge device comprising: primary storage, secondary storage, and archival storage; a video camera operatively connected to the edge device and configured to generate video data; the edge device comprising a data processing unit (DPU), wherein the DPU is configured to perform a method, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes; associating the AA metadata with the video data chunks based on the video processing outcomes; and storing the AA metadata and the video data chunks.
8. A system for processing video data, comprising: a backup storage operatively connected to an edge device comprising: primary storage, secondary storage, and archival storage; a video camera operatively connected to the edge device and configured to generate video data; the edge device comprising a data processing unit (DPU), wherein the DPU is configured to perform a method, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating storage tier metadata based on the video data chunks and the video processing engine outcomes; associating the storage tier metadata with the video data chunks; and storing the storage tier metadata and the video data chunks in the appropriate storage based on the storage tier metadata.
15. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes; associating the AA metadata with the video data chunks based on the video processing outcomes; and storing the AA metadata and the video data chunks.
15. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating storage tier metadata based on the video data chunks and the video processing engine outcomes; associating the storage tier metadata with the video data chunks; and storing the storage tier metadata and the video data chunks in the appropriate storage based on the storage tier metadata.



5.	Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20  of  copending
 Application No  17/080 589 .  Although the claims at issue are not identical, they are not patentably distinct from each other because  of the following reason.
Claim 1 , 8 and 15 of application no 17/080 589 teaches all the limitation, except for the limitation  “generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes; associating the AA metadata with the video data chunks based on the video processing outcomes; and storing the AA metadata and the video data chunks”. 
 Claim 1 of the co-pending application 17/080 589 includes the limitation of “generating compliance metadata based on …”.  It would have been obvious to one of ordinary skill in the art to have “authentication and authorization metadata” generated instead.
 Is this based on common knowledge or don’t you need to rely on the teachings from a reference to show obviousness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application No : 17/080 589
1. A method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes; 
associating the AA metadata with the video data chunks based on the video processing outcomes; and 
storing the AA metadata and the video data chunks.
1. A method for processing video data, the method comprising: obtaining, by a data processing unit (DPU), video data; processing the video data to obtain video data chunks and video processing engine outcomes; 
generating compliance metadata based on the video data chunks and the video processing engine outcomes;

 
associating the compliance metadata with the video data chunks; and

storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata.
8. A system for processing video data, comprising: a backup storage operatively connected to an edge device comprising: primary storage, secondary storage, and archival storage; a video camera operatively connected to the edge device and configured to generate video data; the edge device comprising a data processing unit (DPU), wherein the DPU is configured to perform a method, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; 
generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes;
 associating the AA metadata with the video data chunks based on the video processing outcomes; and
 storing the AA metadata and the video data chunks.
8. A system for processing video data, comprising: a backup storage operatively connected to an edge device; a video camera operatively connected to the edge device and configured to generate video data; the edge device comprising a data processing unit (DPU), wherein the DPU is configured to perform a method, the method comprising: obtaining, by a data processing unit (DPU), video data; processing the video data to obtain video data chunks and video processing engine outcomes; 


generating compliance metadata based on the video data chunks and the video processing engine outcomes;

 associating the compliance metadata with the video data chunks; and

 storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata.
15. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data; processing the video data to obtain video data chunks and video processing engine outcomes; 
generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes;
 associating the AA metadata with the video data chunks based on the video processing outcomes; and
 storing the AA metadata and the video data chunks.
15. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for processing video data, the method comprising: obtaining, by a data processing unit (DPU), video data; processing video data to obtain video data chunks and video processing engine outcomes;
 generating compliance metadata based on the video data chunks and the video processing engine outcomes;

 associating the compliance metadata with the video data chunks; and

 storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (Pub No: US 2007/0245409 A1) in view of Suryanarayanan et al. (Pub No : US 2014/0245463 A1)

Regarding claim 1.  Harris teaches a method for processing video data, the method comprising: obtaining, by a data processing unit (DPU) of an edge device, video data (Harris [0155] and [0568] , Figure 1 B , video data is obtained by the appliance 1250  as shown in Figure 1 B interpreted as data processing unit (DPU) of edge device); 
processing the video data to obtain video data chunks and video processing engine outcomes (Harris [0155] and [0554] video data, which is obtained in from the video chunk as shown in Figure 32  is process by packet processing engine  based on a  processing result  interpreted as video processing engine outcomes) ; 
generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes (Harris  [0551] and  [0623]  generate authorized and authenticate data that client requested interpreted as  authentication and authorization (AA) metadata based on the video data chunks as shown in Figure 33 as a result of  packet processing operations of packet processing engine interpreted as video processing engine outcome)  ;
 associating the AA metadata with the video data chunks based on the video processing outcomes (Harris [0243] , [0621] and [0721] application (e.g., audio, video, encryption, etc.)  which is linked to authentication, access control and audit (AAA) shown in Figure 48  interpreted as associating the AA metadata with the video data chunks as a result of application packet processing interpreted as video processing engine outcome).
Harris does not teach storing the AA metadata and the video data chunks.
However Suryanarayanan teaches storing the AA metadata and the video data chunks (Suryanarayanan [0058] and [0079] , Fig 1 B Video content including meta-data which is authenticated and an authorized  interpreted as AA metadata are stored in the multimedia content storage unit 142 which includes video frames segment interpreted as video data chunks ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. 
Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 2. Harris and Suryanarayanan teach the method of claim 1, and Suryanarayanan further teaches  wherein storing the AA metadata and the video data chunks comprises: storing the AA metadata in persistent storage of the edge device (Suryanarayanan [0058] and [0079] , Fig 1 B Video content including meta-data which is authenticated and an authorized  interpreted as AA metadata are stored in the multimedia content storage unit 142 which includes text on video frames  segment interpreted as video data chunks); and storing the video data chunks and a copy of the AA metadata in a backup storage (Suryanarayanan [0079] and [0129] , Fig 2B , Video content including  text on video frames  segment interpreted as video data chunks stored  and  authenticated and an authorized  multimedia content archives 253  interpreted as copy of the AA metadata in a backup storage).
Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 3. Harris and Suryanarayanan  teach the method of claim 1, and Harris further teaches comprising: following the storing the AA metadata and the video data chunks: 
obtaining a deletion request associated with the video data chunks  (Harris[0155], [0399] and  [0638]   deletion request for  an application may stream video data in form of chunk)
making a determination that the AA metadata indicates that the video data chunks are associated with a legal hold (Harris  [0155], [0492]   and  [0621] linked to a user or a group of users to perform certain kinds of authentication, access control and audit (AAA) compliance with a security policy); 
and in response to the determination, rejecting the deletion request (Harris [0399] indicating a termination of an execution of the application. The remote machine receives the heartbeat message and determines whether to remove session related data ).

Regarding claim 4. Harris and Suryanarayanan  teach the method of claim 1, and Harris further teaches wherein processing the video data comprises applying at least one data analytics models to the video data(Harris[0155]  and  [0621] linked to a user or a group of users to perform certain kinds of based on stream video data when it is process by remote machine interpreted applying at least one data analytics models to the video data).

Regarding claim 5. Harris and Suryanarayanan  teach the method of claim 4, and Harris further teaches wherein the at least one data analytics model generates the video data chunks and the video processing engine outcomes (Harris [0155] , [0623]  and  [0638] generated data requires that the client requesting such data be authorized and authenticated data  interpreted data analytics model generates the video data chunks based on stream video data when it is process by remote machine interpreted as video processing engine outcome). 

Regarding claim 6. Harris and  Suryanarayanan  teach the method of claim 1, and  Suryanarayanan  further teaches wherein the video data comprises at least one selected from a group consisted of: video data obtained from a video camera ( Suryanarayanan [0036]   video segments for camera activity, and camera motion interpreted as video camera ) ; and
 video data stored in a backup storage (Suryanarayanan [0079] and [0129] , Fig 2B , Video content including  text on video frames  segment interpreted as video data chunks stored  and  authenticated and an authorized  multimedia content archives 253  interpreted as copy of the AA metadata in a backup storage).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. Doing so  multimedia content is enhanced and noise components are suppressed by media controlled filtering technique.. The resampling process reduces the power consumption, computational complexity and memory space requirements. The media classification system implements digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 7. Harris and Suryanarayanan  teach the method of claim 2, and  Suryanarayanan  further teaches wherein the video camera is connected to the edge device with a local connection and the backup storage is connected to the edge device with a non- local connection( (Suryanarayanan [0079] and [0129] , Fig 2B , Video content including  text on video frames  segment interpreted as video data chunks stored  and  authenticated and an authorized  multimedia content archives 253  interpreted backup storage is connected to the edge device with a non- local connection).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. Doing so  multimedia content is enhanced and noise components are suppressed by media controlled filtering technique.. The resampling process reduces the power consumption, computational complexity and memory space requirements. The media classification system implements digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 8. Harris teaches a system for processing video data ( Harris [0155] process video data), comprising:
a backup storage operatively connected to an edge device ( Harris [0534] duplicate storage) comprising: 
primary storage, secondary storage ( Harris [0146] persistent mass storage) , and 
archival storage (Harris [0416] an archive file storing );
 and configured to generate video data (Harris  [0155]  generated data requires that the client requesting); the edge device comprising a data processing unit (DPU) (Harris [0757] and [0762] , Figure 1 B ,  Harris [0155] and [0638] stream video data in form of chunk is process by remote machine interpreted as video processing engine);, 
wherein the DPU is configured to perform a method, the method comprising:
 obtaining, by a data processing unit (DPU) of an edge device, video data(Harris [0155] and [0568] , Figure 1 B , video data is obtained by the appliance 1250  as shown in Figure 1 B interpreted as data processing unit (DPU) of edge device);
 processing the video data to obtain video data chunks and video processing engine outcomes(Harris [0155] and [0554] video data, which is obtain in from the video chunk as shown in Figure 32  is process by packet processing engine  based on a  processing result  interpreted as video processing engine outcomes) ; 
generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes(Harris  [0551] and  [0623]  generate authorized and authenticate data that client requested interpreted as  authentication and authorization (AA) metadata based on the video data chunks as shown in Figure 33 as a result of  packet processing operations of packet processing engine interpreted as video processing engine outcome); 
associating the AA metadata with the video data chunks based on the video processing outcomes(Harris  [0243] , [0621] and [0721] application (e.g., audio, video, encryption, etc.)  which is linked to authentication, access control and audit (AAA) shown in Figure 48  interpreted as associating the AA metadata with the video data chunks as a result of application packet processing interpreted as video processing engine outcome).
Harris does not teach a video camera operatively connected to the edge device and  storing the AA metadata and the video data chunks.
However Suryanarayanan teaches a video camera operatively connected to the edge device ( Suryanarayanan [0036]  video segments for camera activity, and camera motion interpreted as video camera) storing the AA metadata and the video data chunks (Suryanarayanan [0058] and [0079] , Fig 1 B Video content including meta-data which is authenticated and an authorized  interpreted as AA metadata are stored in the multimedia content storage unit 142 which includes video frames segment interpreted as video data chunks).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 9. Harris and Suryanarayanan  teach the system of claim 8, and  Suryanarayanan  further teaches wherein obtaining the video data comprises obtaining the video data obtained from the video camera( Suryanarayanan [0036]  video segments for camera activity, and camera motion interpreted as video camera).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 10. Harris and  Suryanarayanan  teach the system of claim 8, and  Suryanarayanan  further teaches wherein obtaining the video data comprises obtaining the video data stored in the backup storage(Suryanarayanan [0079] and [0129] , Fig 2B , Video content including  text on video frames  segment interpreted as video data chunks stored  and  authenticated and an authorized  multimedia content archives 253  interpreted as obtaining the video data comprises obtaining the video data stored in the backup storage).
Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.


Regarding claim 11. Harris and Suryanarayanan  teach the system of claim 8, and  Suryanarayanan  further teaches wherein the video camera is operatively connected to the edge device with a local connection and 
the backup storage is operatively connected to the edge device with a non-local connection((Suryanarayanan [0079] and [0129] , Fig 2B , Video content including text on video frames   and  authenticated and an authorized  multimedia content archives 253  interpreted backup storage is operatively connected to the edge device with a non-local connection).
Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 12. Harris and Suryanarayanan  teach the system of claim 11, and Harris further teaches wherein the local connection is a local wireless connection (Harris [0104] a network  may comprise a wireless link) .

Regarding claim 13. Harris and Suryanarayanan  teach the system of claim 11, and Harris further teaches wherein the local connection is a local wired connection ( Harris [0111] and [0117]  local area network ).

Regarding claim 14. Harris and Suryanarayanan  teach the system of claim 11, and Harris further teaches wherein the non-local connection is a network connection over a wide area network (Harris [0117] the network can be a WAN, or international network such as the Internet or the World Wide Web ).

Regarding claim 15.  Harris teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for processing video data ( Harris [0111] and  [0916] one or more computer-readable programs with processor ) , the method comprising:
obtaining, by a data processing unit (DPU) of an edge device, video data Harris [0155] and [0568] , Figure 1 B , video data is obtained by the appliance 1250  as shown in Figure 1 B interpreted as data processing unit (DPU) of edge device);
processing the video data to obtain video data chunks and video processing engine outcomes(Harris [0155] and [0554] video data, which is obtain in from the video chunk as shown in Figure 32  is process by packet processing engine  based on a  processing result  interpreted as video processing engine outcomes)  ;
generating authentication and authorization (AA) metadata based on the video data chunks and the video processing engine outcomes(Harris  [0551] and  [0623]  generate authorized and authenticate data that client requested interpreted as  authentication and authorization (AA) metadata based on the video data chunks as shown in Figure 33 as a result of  packet processing operations of packet processing engine interpreted as video processing engine outcome);
associating the AA metadata with the video data chunks based on the video processing outcomes(Harris  [0243] , [0621] and [0721] application (e.g., audio, video, encryption, etc.)  which is linked to authentication, access control and audit (AAA) shown in Figure 48  interpreted as associating the AA metadata with the video data chunks as a result of application packet processing interpreted as video processing engine outcome).
Harris does not teach storing the AA metadata and the video data chunks.
However  Suryanarayanan  teaches storing the AA metadata and the video data chunks (Suryanarayanan [0058] and [0079] , Fig 1 B Video content including meta-data which is authenticated and an authorized  interpreted as AA metadata are stored in the multimedia content storage unit 142 which includes video frames segment interpreted as video data chunks ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. 
Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 16. Harris and Suryanarayanan  teach the non-transitory computer readable medium of claim 15, and  Suryanarayanan  further teaches wherein storing the AA
metadata and the video data chunks comprises: storing the AA metadata in persistent storage of the edge device(Suryanarayanan [0058] and [0079] , Fig 1 B Video content including meta-data which is authenticated and an authorized  interpreted as AA metadata are stored in the multimedia content storage unit 142 which includes text on video frames  segment interpreted as video data chunks); and storing the video data chunks and copies of the AA metadata in a backup storage(Suryanarayanan [0079] and [0129] , Fig 2B , Video content including  text on video frames  segment interpreted as video data chunks stored  and  authenticated and an authorized  multimedia content archives 253  interpreted as copy of the AA metadata in a backup storage).
Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Regarding claim 17. Harris and Suryanarayanan  teach the non-transitory computer readable medium of claim 15, and Harris further teaches wherein the method further comprising: following storing the AA metadata and the video data chunks: obtaining a deletion request associated with the video data chunks (Harris[0155], [0399] and  [0638]   deletion request for  a application may stream video data in form of chunk); making a determination that the AA metadata indicates that the video data chunks are associated with a legal hold(Harris  [0155], [0492]   and  [0621] linked to a user or a group of users to perform certain kinds of authentication, access control and audit (AAA) compliance with a security policy); and
 in response to the determination: rejecting the deletion request(Harris [0399] indicating a termination of an execution of the application. The remote machine receives the heartbeat message and determines whether to remove session related data ).

Regarding claim 18. Harris and  Suryanarayanan  teach the non-transitory computer readable medium of claim 15, and Harris further teaches wherein processing the video data comprises applying at least one data analytics models to the video data(Harris  [0155]  and  [0621] linked to a user or a group of users to perform certain kinds of based on stream video data when it is process by remote machine interpreted applying at least one data analytics models to the video data).

Regarding claim 19. Harris and Suryanarayanan  teach the non-transitory computer readable medium of claim 18, and Harris further teaches wherein the at least one data analytics model generates the video data chunks and the video processing engine outcomes(Harris  [0155]  and  [0621] linked to a user or a group of users to perform certain kinds of based on stream video data when it is process by remote machine interpreted applying at least one data analytics models to the video data)..

Regarding claim 20. Harris and Suryanarayanan  teach the non-transitory computer readable medium of claim 16, and  Suryanarayanan  further teaches wherein the video data comprises at least one selected from a group consisted of:
video data obtained from a video camera( Suryanarayanan [0036]   video segments for camera activity, and camera motion interpreted as video camera); and video data stored in a backup storage( Suryanarayanan [0029] and [0043]  store metadata for characterizing an AV stream  video  and  collection of dynamic virtual chunks appropriate for a particular client device  and store a first copy of an audiovisual media file and acts as an authoritative repository or master storage location for media files)..
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention  to modify Harris by incorporating the teachings of  Suryanarayanan. Doing so  media classification system would transmit only the relevant portions of the multimedia content and not the whole file storing the multimedia content, thus saving the bandwidth and download time of the user and the media classification system may also implement digital rights management techniques to prevent unauthorized viewing or sharing of multimedia content amongst users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455